Citation Nr: 0332112	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  97-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1965 to May 1966. His military occupational 
specialty was that of a deck engineer. He was awarded the 
Vietnam Service Medal.

The issue on appeal arose from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD.

The veteran relocated and jurisdiction of his appeal has been 
assumed by the RO in Denver, Colorado.

The veteran presented oral testimony before the undersigned 
Veterans Law Judge of the Board of Veterans' Appeals (Board) 
at a travel Board hearing held at the Denver, Colorado RO in 
February 2001.  The hearing transcript (T.)

In April 2001 the Board remanded this case to the RO for 
further development and adjudicative action.

In July 2003 the RO most recently affirmed the determination 
previously entered, and returned the case to the Board for 
further appellate review.

In July 2003 the RO denied entitlement to service connection 
for a chronic acquired psychiatric disorder variously 
diagnosed other than PTSD.  Importantly, the subsequent 
arguments and informal hearing presentation submitted by the 
veteran's representative on the issue on appeal may also be 
liberally construed as constituting a notice of disagreement 
with the denial of entitlement service connection for a 
chronic acquired psychiatric disorder other than PTSD.  This 
matter is further addressed in the remand portion of this 
decision.

Also, the Board notes that the VA medical records reflecting 
a diagnosis of diabetes mellitus appear to raise the implied 
issue of entitlement to service connection for diabetes 
mellitus Type II as due to exposure to herbicides (Agent 
Orange).  Since this issue has been neither prepared nor 
certified for appellate review, the Board is referring it to 
the RO for clarification, initial consideration, and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The RO initially denied a claim of entitlement to service 
connection for PTSD when it issued an unappealed rating 
decision in May 1994.

2.  The evidence submitted since the May 1994 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is either cumulative or 
redundant, and is not by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.

CONCLUSION OF LAW

Evidence submitted since the May 1994 rating decision wherein 
the RO denied the claim of entitlement to service connection 
for PTSD is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a) 3.156(a), 20.1103 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Evidence on file at the time of the May 1994 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for PTSD showed the veteran served on active duty 
in the United States Navy from April 1965 to May 1966.  He 
served aboard the USS KITTY HAWK as a deck engineer.  He was 
awarded the Vietnam Service Medal.  Service department 
records showed he was authorized hostile fire pay for the 
period served in Vietnam.  

The veteran's service medical records including a May 1966 
report of a physical examination for separation from service 
were silent for PTSD.

Private medical reports and psychiatric evaluations dated in 
the early 1980's for Social Security Administration 
disability benefits refer to psychiatric diagnoses other than 
PTSD.  Diagnoses included adjustment disorder with mixed 
emotional features reactive to situational stress, tension, 
explosivity and paranoid obsessionalism and paranoid 
personality disorder.  

A June 1986 VA psychiatric examination report refers to 
evidence of longstanding depressive disorder which may meet 
the criteria for dysthymic disorder.  Final diagnosis was 
adjustment disorder with depressed mood and rule out 
dysthymic disorder.

In a May 1994 rating decision the RO denied the claim of 
entitlement to service connection for PTSD as not shown by 
the evidence of record.

Evidence received following the May 1994 rating decision 
primarily consists of numerous VA medical records dating 
between October 1996 and December 2002 with comprehensive  
psychiatric evaluations referring to psychiatric disability 
variously diagnosed other than PTSD.  The psychiatric 
examinations showed no symptoms supporting a diagnosis.

The veteran presented oral testimony before the undersigned 
Veterans Law Judge of the Board of Veterans' Appeals (Board) 
at a travel Board hearing held at the Denver, Colorado RO in 
February 2001.  The hearing transcript (T.).  He reported 
stressors he experienced while in Vietnam which he claimed 
supported a diagnosis of PTSD.

Also submitted were duplicate private medical records dated 
in the 1980's and service records previously considered by 
the RO in May 1994.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment. 66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in- 
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded a combat citation would be 
accepted, absent evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).  See Cohen v. Brown, 10 Vet. App. 128, 143 
(1997).  

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a) (2000); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 

If the evidence established that the veteran engaged in 
combat with the enemy and the claimed stressor was related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the his service, the veteran's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
See 64 Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2000) (requiring 
PTSD diagnoses to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV)).  See also 38 U.S.C.A. § 1154(b) (West 1991).

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
veteran should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In this case, the record includes a current 
diagnosis of PTSD based on a recitation by the veteran of his 
claimed in-service stressors.  

Therefore, the key consideration is whether the evidence of 
record documented the occurrence of the claimed in-service 
stressor.  Under both the old and versions of 38 C.F.R. § 
3.304(f), the record must include credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel, i.e., the RO and the Board.  If adjudicators 
conclude that the record establishes the existence of such 
stressor, then and only then, may a medical examination 
determine the sufficiency of the stressor.  West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

In an August 2002 letter the RO formally notified the veteran 
of the VCAA of 2000.  October 2002 and April 2003 
supplemental statements of the case (SSOC) show the RO 
considered VCAA with respect to the issue on appeal.  The 
veteran was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through issuance of the October 
1996 rating decision, January 1997 statement of the case, 
October 2002, April 2003, and July 2003 supplemental 
statements of the case, he has been given notice of the 
requirements for materiality and finality and service 
connection referable to PTSD, the disability at issue.  The 
RO also provided the veteran with the reasons his claim could 
not be granted based upon the evidence of record.  

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000. 


New and Material Evidence

The appellant seeks to reopen his claim of entitlement to 
service connection for PTSD denied by the RO in May 1994.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). Under Evans, evidence is new if not previously of 
record and not merely cumulative of evidence previously of 
record.

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Evidence has been submitted which was not in the record at 
the time of the May 1994 RO rating determination.  The 
evidence presented since the May 1994 rating decision 
consists of numerous VA medical records dating between 
approximately 1996 and 2002, including comprehensive 
psychiatric evaluations contemplating the new criteria for 
establishing a diagnosis of PTSD.  




The medical evidence submitted shows the diagnosis of a 
psychiatric disorder variously diagnosed other than PTSD.  
The psychiatric examinations show that the veteran's symptoms 
did not support a diagnosis of PTSD.  

Overall, the added medical evidence submitted following the 
May 1994 RO rating decision continues to show no evidence 
supporting the diagnosis of PTSD under the old or new 
criteria noted above.  

The Board notes that when there is an intervening change in 
the law or regulation creating a new basis for entitlement to 
benefits, the veteran's claim under the liberalizing 
regulation is a claim separate and distinct from the claim 
previously and finally denied prior to the liberalizing 
regulation and may be reviewed on a de novo basis.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).  
Importantly, the Board notes that since a diagnosis of PTSD 
is not demonstrated under either the old or new criteria, the 
liberalizing regulation does not provide a new basis for 
entitlement to benefits.  

The Board notes that the duplicate evidence submitted is 
merely cumulative in nature as it was considered by the RO in 
May 1994 and does not constitute new and material evidence.

The Board has reviewed the veteran's testimony at the 
February 2001 Travel Board hearing.  The Board is cognizant 
of the stressful nature of the veteran's wartime service; 
however, the Board points out that the competent and 
probative medical evidence with comprehensive psychiatric 
evaluations consistently fail to show symptoms that support a 
diagnosis of PTSD.  Rather, the competent and probative 
evidence shows the presence of a psychiatric disorder, 
variously diagnosed other than PTSD.  

While the veteran claims that the evidence presented supports 
the diagnosis of PTSD related to service, the Board notes 
that generally speaking, lay persons are not competent to 
offer evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration); Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In Moray v. Brown, 5 Vet. App. 211 (1993), the CAVC noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the CAVC specifically stated: 
"[l]ay assertions of medical causation...cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Accordingly, in 
addition to not being new, the veteran's statements and 
annotations are not material to the issue.

In other words, the record lacks competent medical evidence 
showing that the veteran has a diagnosis of PTSD.  While the 
evidence submitted may be considered new, it does not bear 
directly and substantially upon the specific matter under 
consideration, service connection for PTSD.

Such evidence does not provide a more complete picture of the 
circumstances that support a diagnosis of PTSD, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a); Hodge, 
supra.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a).



In light of the foregoing, the Board must conclude that the 
appellant has not submitted "new" and "material" evidence to 
reopen his claim of entitlement to service connection for 
PTSD.  38 C.F.R. § 3.156.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
PTSD, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The record shows that in July 2003 the RO denied entitlement 
to service connection for a psychiatric disorder, variously 
diagnosed, other than PTSD.  The Board finds this issue was 
placed in appellate status by the filing of documents by the 
veteran's representative in July 2003 and November 2003 which 
may be liberally construed as a Notice of Disagreement (NOD) 
with the denial of veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the CAVC held 
that in these circumstances where a NOD is filed, but a SOC 
has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued. 
Accordingly, the Board has jurisdiction over such issue and 
must remand to the VBA AMC to have it issue the veteran a 
Statement of the Case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The VBA AMC must issue a Statement of 
the Case pertaining to the issue of 
entitlement to service connection for a 
psychiatric disorder, variously 
diagnosed, other than PTSD.  The veteran 
should be advised of the need to timely 
file a substantive appeal if he wishes 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



